Title: To George Washington from Richard Peters, 3 August 1777
From: Peters, Richard
To: Washington, George



Sir
War Office [Philadelphia] Augt 3d 1777

The Officers of Regiments & Companies are separately & constantly applying for Arms & Necessaries. A few have produced the Ajut Generals Signature to their Returns of Deficiencies. The Demands are so great that there are not a sufficient Number in the Store to supply them. Each is anxious to get the whole of his Demand & let others shift as well as they can. There should be some Plan fallen upon either to apportion what we have among the whole or to let those have them who most want them. I shall be obliged to your Excellency for Information what is proper to be done. Shall an Order issue to Col. Flower to deliver to such Officers as have the Ajut Generals Approbation of their returns such Arms & Necessaries as they want & to recieve from them all defective Arms? Or would it be most proper for the Ajudt Genl to collect the whole of the Demands & then order the Commissary Genl to proportion his Stock of Arms &c. among them according to the Numbers wanted by the respective regiments? Twelve thousand Arms have been delivered out of the Store in this City within these four Months & yet the Troops, tho not equal in Number already have large Demands. Where the Carelessness or Peculation lies I cannot tell, but fancy the Inattention of many of the Officers gives great Latitude to the Soldiers. I have the Honour to be with the greatest Respect Your very obed. Servt

Richard Peters Secy


P.S. I have told the Officers you dissapprove of the Mode of their Applications, & many of them say it is in Orders that they should apply in this Way. I do not know whether they said the Orders were from you or the Commanders of Divisions. But if any such were issued the Generals could not have known your Excellency’s Opinion.

